Detailed Correspondence 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 9, 12 – 14, 20, and 21 are pending. Claims 10 – 11 and 15 – 19 are canceled. Claim 2 is new.

Response to Arguments
Applicant’s arguments, see remarks, filed 12 November 2021, with respect to remaining claims 1 – 9, 12 – 14, 20, and 21 have been fully considered and are persuasive.  All previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 – 9, 12 – 14, 20, and 21 are allowed in view of Applicant’s amendments and arguments. The following is a statement of reasons supporting the allowable subject matter.

identifying an out-of-sight view of a vehicle based on global positioning system (GPS) information; determining that information related to the out-of-sight view needs to be received from an unmanned aerial vehicle (UAV); identifying, using the UAV, that a future position of the vehicle spotted is not in a line of sight of the vehicle; identifying coordinates on the out-of-sight view to locate the UAV, based on an environment condition at a current position of the vehicle and an environment condition at a-the future position of the vehicle; transmitting a signal including the coordinates to the UAV such that the UAV positions to the coordinates; and receiving the information related to the out-of-sight view from the UAV located at the coordinates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 571-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3668